Citation Nr: 0636078	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-16 512A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
August 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 2000 and January 2002 by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

On November 18, 2004, the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

The appellant's claims of entitlement to service connection 
for disabilities of his shoulders were denied by a rating 
decision in October 1981, which became final, see 38 U.S.C.A. 
§ 7105 (West 2002), when he did not initiate an appeal to the 
Board on those issues by filing a timely notice of 
disagreement.  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen those claims.  In a January 
2005 decision-remand, the Board found that the additional 
evidence was new and material, reopened the claims, and 
remanded those claims for development action.  The case was 
returned to the Board in April 2006.  The issues of 
entitlement to service connection for right and left shoulder 
disorders are now before the Board for a decision on the 
merits of the claims.    


FINDINGS OF FACT

1.  There is no competent medical evidence that degenerative 
joint disease of the veteran's cervical spine was manifested 
to any degree during his active service or during the one-
year period following his separation from active service.

2.  There is no competent or credible evidence of record 
linking any current disability of the veteran's cervical 
spine or of his shoulders to his active service.   


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by service, and degenerative joint disease of the 
cervical spine may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 

3.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in April 2001, April 2002, and February 2005 by 
the RO satisfied the statutory and regulatory duty to notify 
provisions.  VA has afforded the veteran examinations of his 
spine and shoulder joints and obtained medical opinions 
addressing the medical question of a relationship, if any, 
between his current disorders of the neck and shoulders and 
his active military service.  There is no indication in the 
record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  

The adjudication by the RO of the issues of entitlement to 
service connection for a right shoulder disorder and a left 
shoulder disorder was prior to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA notice 
provided to the veteran by the RO was the kind of remedial 
notice which the Court found in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), to be permissible under the applicable 
statute and regulations.  

In view of the fact that the veteran and his representative 
have had ample opportunity during the years that his appeal 
has been pending to submit evidence and argument in support 
of his claims, the timing of the VCAA notice provided to the 
veteran was in no way prejudicial to him. 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

When arthritis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).   

The veteran's service medical records show that in August 
1965 the veteran complained of tenderness and swelling of his 
right upper extremity after it was stepped on by another 
player in a football game.  X-rays were negative, with no 
evidence of deformity, and range of motion was full.  In 
October 1965, the veteran was hit in his left shoulder in 
another football game, and he complained of pain in his head 
on the left side.  No bone or muscle problem was found.  
Irritation of the ninth cranial nerve was suspected but not 
confirmed.  At a medical examination for separation from 
active service in August 1966, the veteran's upper 
extremities and his spine were evaluated as normal.  

At a VA joints examination in March 2005, the diagnoses were 
injury to the right rotator cuff with right shoulder 
impingement and residuals and left shoulder strain.

At a VA spine examination in March 2005, the diagnosis was 
degenerative disc disease/degenerative joint disease of the 
cervical spine (neck).

In statements to VA and in his testimony at the hearing in 
November 2004, the veteran contended that his current 
disabilities of his neck and shoulders are etiologically 
related to injuries in service.

The question of whether the veteran has a current disability 
of his cervical spine or of either shoulder which is 
etiologically related to an injury or a claimed injury during 
his active duty service from October 1964 to August 1966 
(over 40 years ago) is a question requiring medical judgment 
and, therefore, a question on which the only probative 
evidence would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2006).

The only competent medical evidence of record on the question 
of whether the veteran's currently diagnosed disorders of his 
cervical spine and shoulders are etiologically related to an 
injury or a claimed injury during his active military service 
is the medical opinion of the VA physician who conducted the 
VA joints examination and spine examination in March 2005.  
That VA physician, after reviewing the pertinent medical 
records in the veteran's claims file, to include service 
medical records and records of post-service treatment and 
evaluations, stated his opinion that the veteran's current 
cervical spine and bilateral shoulder disabilities cannot 
reasonably be linked to service without resorting to 
unfounded speculation.  There is no medical opinion of record 
contrary to the March 2005 opinion of the VA examining 
physician, and so there is no competent medical evidence in 
support of the veteran's claims for service connection for 
neck and shoulder disabilities.

In written argument in support of the appeal received in 
October 2006, the veteran's representative stated that the VA 
physician who performed the VA joints and spine examinations 
in March 2005 is a specialist in internal medicine and not in 
orthopedics and asserted that he was thereby not qualified to 
state a medical nexus opinion in this case.  While a 
specialist in orthopedics or in orthopedic surgery, if 
available, might have been more qualified than the VA 
physician in question to provide the medical opinions 
requested by a remand order in the Board's January 2005 
remand of the service connection issues on appeal, the 
veteran's representative has not shown any good reason to 
conclude that the VA physician who performed the March 2005 
VA examinations was not professionally qualified to provide 
the medical opinions which he did provide, and for that 
reason the representative's argument is without merit.  It is 
noted in this connection that VA advised the veteran and his 
representative several years ago of the evidence which would 
have been needed to substantiate the veteran's service 
connection claims but they did not obtain and submit any 
medical opinion in support of the claims denied by this 
decision.  

The veteran's stated belief that his current neck and 
shoulder disabilities are related to injuries/claimed 
injuries in service may be sincere.  However, because the 
veteran is a layman without medical training or expertise, he 
is not qualified to provide an opinion on a question of 
medical diagnosis or on a question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is no convincing or credible evidence of record linking 
any current disability of the veteran's cervical spine or of 
his shoulders to his active service.  The preponderance of 
the evidence is against his service connection claims, and 
entitlement to those benefits on a direct basis is not 
established.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

There is no competent medical evidence of record of a finding 
or diagnosis by any service department physician, VA 
physician, or non-VA physician, that arthritis (degenerative 
joint disease) of the veteran's neck (cervical spine) was 
manifested to any degree during his active service or in the 
one-year period following his separation from active service 
in August 1966.  There is thus no basis to allow presumptive 
service connection for degenerative joint disease of the 
cervical spine as a residual of an in-service injury.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).   
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for left shoulder disorder 
is denied.  




____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


